Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of April 16,
2018, by and between MoviePass Inc., a Delaware corporation (the “Corporation”),
and Helios and Matheson Analytics Inc., a Delaware corporation (the
“Subscriber”).

 

Recitals:

 

WHEREAS, from February 27, 2018 through April 13, 2018 the Subscriber has
advanced $35,000,000 in cash to the Corporation (the “Advance”);

 

WHEREAS, in lieu of repayment of the Advance by the Corporation to the
Subscriber in cash, the Subscriber desires to purchase, and the Corporation
desires to sell and issue to the Subscriber on the date hereof, shares of the
Corporation’s common stock, $0.0001 par value per share (“Common Stock”), as
provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual provisions
and covenants contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Corporation
and the Subscriber, intending to be legally bound, hereby agree as follows:

 

1.            Issuance of Shares. In consideration of the aggregate purchase
price of $35,000,000 (the “Purchase Price”), the Corporation hereby issues to
the Subscriber 29,198,298 shares of Common Stock of the Corporation (the
“Purchased Shares”) based on an agreed $295,525,000 pre-money valuation of the
Corporation as of March 31, 2018. In addition to the Purchased Shares, the
Corporation shall issue to the Subscriber on the date of this Agreement, without
payment of any additional consideration by the Subscriber, such number of shares
of Common Stock as is necessary to cause the Subscriber to own 91.8% of the
total outstanding shares of Common Stock (on a fully-diluted basis, but
excluding any outstanding options to purchase shares of Common Stock and
warrants to purchase shares of the Corporation’s capital stock) immediately
after giving effect to the transactions contemplated by this Agreement (such
shares to be issued by the Corporation to the Subscriber pursuant to the
Subscriber’s right to anti-dilution protection pursuant to that certain
securities purchase agreement, dated as of August 15, 2017, as subsequently
amended, by and between the Corporation and the Subscriber (the “Additional
Shares”)). The Purchased Shares and the Additional Shares are sometimes referred
to herein collectively as the “Shares”. The Subscriber shall pay the Purchase
Price with the Advance, which such Advance shall be deemed repaid by the
Corporation contemporaneously with the execution and delivery of this Agreement
and delivery of the Shares to the Subscriber.

 

2.            Representations and Warranties of the Subscriber. The Subscriber
hereby represents, warrants and covenants to the Corporation as follows:

 

a.       The Subscriber is aware of the Corporation’s business affairs and
financial condition and has acquired sufficient information about the
Corporation to reach an informed and knowledgeable decision to acquire the
Shares. The Subscriber is capable of evaluating the merits and risks of the
Subscriber’s investment in the Corporation and has the capacity to protect the
Subscriber’s own interests. The Subscriber acknowledges that an investment in
the Corporation is highly speculative and entails a substantial degree of risk
and the Subscriber is in a position to lose the entire amount of such
investment.

 



 1 

 

 

b.       The Subscriber is acquiring the Shares for investment for the
Subscriber’s own account, not as a nominee or agent, and not with the view to,
or for resale in connection with, any distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Subscriber has no present intention of selling, granting any participation in,
or otherwise distributing the Shares.

 

c.       The Subscriber does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person, or to any third person, with respect to any of the
Shares. The Subscriber understands that the Shares have not been, and will not
be, registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Subscriber’s representations as expressed herein. The
Subscriber understands that no public market now exists for any of the
securities issued by the Corporation and that the Corporation has made no
assurances that a public market will ever exist for the Corporation’s
securities.

 

d.       The Subscriber understands that the Shares constitute “restricted
securities” under the Securities Act. The Subscriber further understands that
the Shares must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
The Subscriber understands that the Corporation is under no obligation to
register the Shares.

 

3.            Representations and Warranties of the Corporation. The Corporation
hereby represents, warrants and covenants to the Subscriber as follows:

 

a.        The Corporation is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted. The
Corporation is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on the Corporation.

 

b.        As of the date hereof, the authorized and outstanding capital of the
Corporation consists of:

 

(i)       600,000,000 shares of Common Stock, of which 402,816,977 shares are
issued and outstanding immediately prior to the issuance of the Shares and of
which 463,281,459 shares will be issued and outstanding immediately after the
issuance of the Shares (assuming that none of the Corporation’s outstanding
options or warrants are exercised). All of the issued and outstanding shares of
Common Stock have been duly authorized, fully paid and nonassessable and issued
in compliance with all applicable federal and state securities laws. The rights,
privileges and preferences of the Common Stock are as stated in the
Corporation’s Amended and Restated Certificate of Incorporation (as amended),
and as provided by the General Corporation Law of the State of Delaware. The
Corporation holds no Common Stock in its treasury as of the date hereof.

 

(ii)       20,000,000 shares of preferred stock, $0.0001 par value per share
(“Preferred Stock”), none of which are designated or issued and outstanding as
of the date hereof. The Corporation holds no Preferred Stock in its treasury as
of the date hereof.

 

(iii)       95,000,000 shares of Common Stock reserved for issuance to officers,
directors, employees and consultants of the Corporation pursuant to its 2011
Equity Incentive Plan (“Stock Plan”). Of such reserved shares of Common Stock,
319,150 shares have been issued pursuant to restricted stock purchase agreements
or option exercises and options to purchase 73,348,746 shares have been granted
and are outstanding, and 21,651,254 shares of Common Stock are reserved for
issuance pursuant to the Stock Plan and remain available for issuance
thereunder.

 



 2 

 

 

(iv)       7,074,131 shares of Common Stock issuable upon the exercise of
outstanding warrants to purchase Common Stock.

 

c.        The Corporation has all requisite corporate power and corporate
authority to enter into and deliver this Agreement, to perform its obligations
under this Agreement and to consummate the transactions contemplated by this
Agreement. This Agreement, when executed and delivered by the Corporation, shall
constitute valid and legally binding obligations of the Corporation, enforceable
against the Corporation in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

d.        The Shares, when issued, sold and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Investors’ Rights Agreement dated as of
August 15, 2017 by and among the Corporation, the Subscriber and certain other
stockholders of the Corporation, applicable state and federal securities laws
and liens or encumbrances created by or imposed by the Subscriber.

 

e.        No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Corporation in
connection with the consummation of the transactions contemplated by this
Agreement.

 

4.            Tax Consequences. The Subscriber has reviewed with the
Subscriber’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. The Subscriber is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents.

 

5.            Applicable Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware as
they apply to contracts entered into and wholly to be performed within such
state by residents thereof. Venue for any legal action under this Agreement
shall be in the state or federal courts located in the Borough of Manhattan in
the City of New York, New York.

 

6.            General Provisions.

 

a.        This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes in their entirety all prior
undertakings and agreements of the Corporation and the Subscriber with respect
to the subject matter hereof.

 

b.        Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party thereafter from enforcing each and every provision of this Agreement.
The rights granted both parties hereunder are cumulative and shall not
constitute a waiver of either party’s right to assert all other legal remedies
available to it under the circumstances.

 

c.        The parties agree upon request by the other party to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.

 

7.            Counterparts. This Agreement may be executed in counterparts and
multiple originals and by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the date first set forth above.

 

  MOVIEPASS INC.       By: /s/ Mitch Lowe   Name: Mitch Lowe   Title: Chief
Executive Officer       SUBSCRIBER:       HELIOS AND MATHESON ANALYTICS INC.    
  By: /s/ Theodore Farnsworth   Name: Theodore Farnsworth   Title: Chief
Executive Officer

 



 4 

